Citation Nr: 0102518	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  93-20 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an increased rating for service-connected 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1974 to early September 1978 and from late September 1978 to 
February 1980.

This appeal arises from a December 1990 rating decision of 
the Houston, Texas, Regional Office (RO) that denied 
increased rating claims for dermatophytosis of the feet and a 
compensable evaluation for a left knee disorder.  In August 
1991, the RO also denied a claim for an increased rating for 
a left shoulder disability.  On appeal, in an October 1995 
decision, the Board of Veterans' Appeals (Board) remanded 
these claims for further development.  Pursuant to that 
development, the RO subsequently granted the left knee and 
left shoulder increased rating claims, awarding a 10 percent 
rating for anterior cruciate ligament deficient left knee and 
a 10 percent rating for left acromomioclavicular joint with 
impingement and traumatic arthritis; however, the RO denied 
an increased rating for dermatophytosis of the feet, which 
continued to be evaluated as 10 percent disabling.  In a 
November 24, 1999, decision, the Board granted the increased 
rating claim for the left shoulder disability and denied the 
increased rating claims for the left knee disability and for 
dermatophytosis of the feet.  In March 2000, the United 
States Court of Appeals for Veterans Claims granted a joint 
motion filed by the parties that remanded the left knee 
disability claim for readjudication.  

The parties agreed to dismiss voluntarily the appeal of the 
dermatophytosis and left shoulder disability increased rating 
claims.  Therefore, only that left knee disability increased 
rating claim is presently before the Board.   


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  At various times in the early part of the timeframe 
involved in the claim for a left knee rating disability 
increase, the appellant's left knee has exhibited full range 
of motion.  

3.  The appellant wears a brace or knee sleeve for his left 
knee condition and has difficulty walking and negotiating 
stairs.

4.  On VA examination in 1998, the appellant reported that 
his knee experienced a great deal of "give way" and 
swelling.  The left knee extended from zero to 130 degrees, 
with 1 to 2+ effusion and 1 to 2+ anterior instability, but 
stable medial lateral.  He had anterior cruciate ligament 
deficient knee with early, very mild post-traumatic medial 
compartment arthritis. 

5.  The veteran has been found to have arthritis of the left 
knee on radiographic examination, and he has reported painful 
motion of the left knee, such as when standing, driving, or 
walking for extended periods.  


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
residuals of a left knee injury have been met.  38 U.S.C.A. 
§ 5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, § 4 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Procedural background

On May 30, 2000, the Court granted a joint motion by the 
parties to remand the left knee disability claim to the Board 
for readjudication.  In that joint motion that the Court 
granted, the parties specified several issues requiring 
further discussion on remand.  First, the parties directed 
that the Board address the applicability of a separate rating 
for arthritis of the knee joint based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59 (2000).  Second, the 
parties directed that the Board consider whether the 
veteran's left knee demonstrated any limitation of motion in 
light of an illustration that is part of VA's Schedule for 
Rating Disabilities.  See 38 C.F.R. § 4.71, Plate II (1999).  
Finally, "in light of Appellant's complaints of pain, and 
the findings of range of motion," the parties directed the 
Board to "provide a further discussion regarding the 
guidelines under 38 C.F.R. §§ 4.40, 4.45 in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995)."

Rather than refer to the facts as described in the Board's 
November 1999 decision, the Board will reprise the evidence 
that was of record at the time of the previous decision.  
Aside from documents filed with the Court and with the Board, 
no additional medical evidence has been associated with the 
veteran's claims folder since the November 1999 decision. 

B.  Applicable diagnostic codes
 
First, it is essential to specify which diagnostic codes (and 
therefore which rating criteria) are applicable to the 
evaluation of the veteran's left knee disability.  The 
appellant's left knee disability was diagnosed in 1998 as 
anterior cruciate ligament deficient left knee and 
degenerative arthritis, which is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003 (degenerative arthritis) 
and DC 5257 (other impairment of knee) (2000).  The 
disability is currently evaluated as 10 percent disabling.  
In the absence of limitation of motion, under DC 5003, a 10 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Under DC 5003, the next higher rating (a 20 
percent rating) is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
However, where there is limitation of motion, DC 5003 refers 
evaluations to DC 5257.  Under DC 5257, a 10 percent rating 
is warranted for other impairment of the knee where recurrent 
subluxation or lateral instability is slight.  Under DC 5257, 
a 20 percent rating is warranted where recurrent subluxation 
or lateral instability is moderate.  Additional applicable 
diagnostic codes are 38 C.F.R. § 4.71a, DC 5260 and DC 5261 
(2000).  Under DC 5260, a noncompensable rating is warranted 
where leg flexion is limited to 60 degrees, a 10 percent 
rating is warranted where leg flexion is limited to 45 
degrees, and a 20 percent rating is warranted where leg 
flexion is limited to 30 degrees.  Furthermore, under DC 
5261, limitation of leg extension to 5 degrees warrants a 
noncompensable evaluation, limitation of leg extension to 10 
degrees warrants a 10 percent rating, and limitation of leg 
extension to 15 degrees warrants a 20 percent rating. 

C.  Evidence of symptoms (treatment, complaints, 
examinations)

The Board also must emphasize that, while the claims folder 
includes numerous records involving various disabilities, 
such as the veteran's low back and right knee, for purposes 
of this appeal, the pertinent evidence involves solely the 
veteran's left knee.

The pertinent evidence relating to the level of severity 
(symptoms, observations, examinations, treatment, and 
diagnoses) consist of the following material.

In November 1987, the veteran was examined.  At that time, 
there was no evidence of visible or palpable abnormalities 
about the left knee.  The left knee extended to zero degrees, 
but it did not flex beyond 120 degrees because the appellant 
complained of discomfort at that point.  The medial and 
lateral ligamentous support to the knee and the cruciate 
ligament were clinically intact.  The patella was freely 
movable without crepitus or grating. 

During the pendency of this appeal, the appellant has had the 
benefit of several VA examinations to assess the severity of 
his disabilities, and numerous physicians' and treatment 
records have been generated and obtained.

According to a June 1990 VA orthopedic clinic consultation, 
the appellant complained of increased pain on standing and on 
climbing.  The examination revealed patellar grind and 
apprehension.

On orthopedic examination in January 1991, the appellant was 
diagnosed with mid patellofemoral syndrome.  There was no 
crepitus or deformity, and the range of motion was full.  The 
left knee was stable, but there was patellofemoral grind.

In May 1991, the appellant was evaluated for left lower 
extremity numbness and pain.  On examination, both knees had 
a full range of motion, with patellar apprehension and 
lateral laxity of the patellae.  There was no crepitance, 
McMurray's, swelling, or erythema. The impression was 
patellofemoral syndrome of both knees, and the examiner 
recommended that the appellant continue wearing knee sleeves 
for patellar stability.

The appellant underwent electrophysiological examination in 
June 1991 to rule out left lower extremity radiculopathy in 
connection with chronic left leg pain, primarily in the 
posterior distribution behind the knee, and chronic left knee 
pain.  The examiner noted that the appellant was functional 
in all his activities and that he was independently trying an 
exercise regimen.  The electrodiagnostic evaluation revealed 
no evidence of left lower extremity neuropathy or 
radiculopathy; the examination was within normal limits.

In October 1991, a VA examiner rendered an impression of 
patellofemoral syndrome and found pain, scars, and minimal 
patellofemoral crepitus on zero to 90 degrees.  The appellant 
resisted flexion past 90 degrees.

In December 1991, it appears that his knee exhibited one 
range of motion to 70 degrees with discomfort.  The diagnosis 
was multiple joint degenerative joint disease, including the 
knees.

On VA examination in May 1992, the appellant complained that 
his left knee gave out when walking more than one block or 
when standing for more than 15 minutes.  He related that he 
was unable to run and drive and that he could sit for only 30 
minutes at the most.  However, on objective examination, the 
examining VA physician described the appellant as 
uncooperative and unwilling to perform all the motions 
required.  The examiner noted that both knees had an 
"unreliable" range of motion since the appellant was unable 
to flex even the right knee, which apparently was normal, 
because of a low back injury.  The appellant was willing to 
flex his legs as much as 70 degrees.  The left knee had 
normal extension.  There was pain on all motions, but there 
was no evidence of effusion or collateral ligamental 
activity.  There was a questionable, barely positive drawer 
sign at 1 millimeter.  Reflexes were present, normal, and 
equal bilaterally at 4+.  The diagnosis was status post left 
knee pain.  X-rays revealed no bony or articular abnormality.  

The most recent VA examination of the appellant in connection 
with this claim was conducted in August 1998.  At that time, 
he reported that his knee experienced a great deal of "give 
way," and he indicated that his knee swelled.  He reported 
wearing a brace on the left side.  Additionally, he had 
difficulty walking and negotiating stairs, and he limped 
after a period of time.  On range-of-motion testing, the left 
knee extended from zero to 130 degrees, with 1 to 2+ effusion 
and 1 to 2+ anterior instability, but stable medial lateral.  
McMurray testing was negative, but Lachman testing and drawer 
signs were positive.  The radiographic examination revealed 
some very mild medial compartment post-traumatic arthritis.  
The diagnosis was anterior cruciate ligament deficient knee 
with early post-traumatic medial compartment arthritis.  
Notably, on this examination, while the examining VA 
physician evaluated the effect of pain on the ranges of 
motion relating to other disabilities (a low back disability 
and a left shoulder disability), no pain was noted on motion 
testing of the left knee.  The examining VA physician's 
attention to the issue of pain with respect to the other 
disabilities demonstrates that he was cognizant of the need 
to evaluate the veteran's pain on motion.  Therefore, by 
implication, pain was not demonstrated on range-of-motion 
examination of the appellant's left knee.  See 38 C.F.R. §§  
4.40, 4.45, 4.59 (2000) (regulations governing functional 
limitation due to pain and painful joints); DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995) (an examination should 
consider "the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, or 
incoordination").

The Board also notes the appellant's numerous statements that 
he wears knee braces and that he cannot walk for long 
distances.

D.  Issues raised by joint motion to remand

Previously, in its November 1999 decision, the Board had 
concluded as follows:

A review of this evidence supports the finding 
that the appellant's left knee disability involves 
no more than slight disability under DC 5003 or DC 
5257.  DC 5003 refers evaluation of degenerative 
arthritis to the proper diagnostic code involving 
limitation of motion of the affected joint.  In 
this case, under 38 C.F.R. § 4.71a, DC 5260 
(1999), a noncompensable rating is warranted where 
leg flexion is limited to 60 degrees, a 10 percent 
rating is warranted where leg flexion is limited 
to 45 degrees, and a 20 percent rating is 
warranted where leg flexion is limited to 30 
degrees.  On the most recent examination, testing 
of the left knee revealed "0-130 range of motion 
of both knees."  The Board notes that the 
Schedule for Rating Disabilities depicts a range 
of motion for flexion and extension of the knee 
from zero to 140 degrees, 38 C.F.R. § 4.71, Plate 
II (1999).  The August 1998 VA examination results 
are consistent with the full range of motion 
(flexion and extension) depicted in the Schedule.  
Other measurements of leg flexion have varied 
between full range of motion and 70 degrees.  
Therefore, under DC 5260, not even a compensable 
rating would be warranted.  Under 38 C.F.R. 
§ 4.71a, DC 5261 (1999), limitation of leg 
extension to 5 degrees warrants a noncompensable 
evaluation, limitation of leg extension to 10 
degrees warrants a 10 percent rating, and 
limitation of leg extension to 15 degrees warrants 
a 20 percent rating.  As noted above, the range of 
motion of the appellant's left knee has been 
consistent with the criteria for almost full 
extension.  

Accordingly, bearing in mind the requirements for 
evaluation of joints for functional loss due to 
pain as well as the need to observe ranges of 
motion and attendant manifestations of pain, the 
Board finds that a rating higher than the 10 
percent currently in effect for the service-
connected left knee disability is not warranted.

1.  Plate II

In the joint motion to remand the November 1999 decision, the 
parties referred to the discussion of the veteran's range of 
motion of the left knee relative to Plate II under 38 C.F.R. 
§ 4.71a.  To the extent that the previous discussion may have 
been unclear, the Board now clarifies that discussion.  Plate 
II under 38 C.F.R. § 4.71a merely sets forth the full range 
of motion of knees in general for purposes of VA's Schedule 
for Rating Disabilities.  The illustration depicts a knee 
flexing to 140 degrees and extending to zero degrees.  This 
illustration describes full range of motion of knees.  
However, in evaluating a particular range of motion, or more 
accurately, in evaluating a particular limitation of motion, 
Plate II does not indicate what disability rating level is 
appropriate for any particular limitation of motion.  The 
more specific diagnostic codes in 38 C.F.R. § 4.71a describe 
the appropriate disability rating for particular ranges of 
motion.  Under DC 5260, for instance, a compensable 
disability rating does not even begin to come into play until 
leg flexion is limited to 60 degrees.  In the veteran's 
specific case, in August 1998, the left knee moved from zero 
to 130 degrees.  Therefore, this range of motion is 
consistent with the range of motion depicted in Plate II.  It 
is nowhere near the limitation of motion envisioned for even 
a zero percent rating under DC 5260 (flexion limited to 60 
degrees).  The Board did not state in the November 1999 
decision that the veteran demonstrated the fullest possible 
range of motion of the left knee.  On the contrary, the range 
of motion was consistent, i.e., compatible with the range of 
motion described in Plate II.  Stated in another manner, the 
veteran's range of motion of the left knee more nearly 
approximated the range of motion depicted in Plate II than 
any limitation of motion described in DC 5260.  Similarly, 
the extension of the veteran's left knee more nearly 
approximated the range of motion pertinent to full extension 
of the knees as illustrated in Plate II than the limitation 
of motion described in DC 5261.  Cf. 38 C.F.R. § 4.7 (2000) 
("Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.")

Indeed, in the November 1999 decision, the Board summarized 
as follows:  "As noted above, the range of motion of the 
appellant's left knee has been consistent with the criteria 
for almost full extension."  (Emphasis added.)  The Board 
was referring to the statement in the same paragraph that the 
"August 1998 VA examination results are consistent with the 
full range of motion (flexion and extension) depicted in the 
Schedule."  To the extent that the veteran has any 
limitation of motion, it is certainly not sufficient to 
qualify for a rating greater than the 10 percent currently in 
effect under the specified limitation of motion, in degrees, 
under DC 5260 or 5261.  Thus, to make the point as clear as 
possible, the Board reiterates that the veteran's limitation 
of motion of the left knee has not met the quantitative 
standards set forth in DC 5260 or DC 5261.

2. 38 C.F.R. §§ 4.40, 4.45 and the DeLuca issue
 
In the joint remand motion, the parties also requested that 
the Board address the impact of 38 C.F.R. §§ 4.40 and 4.45, 
as well as DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The regulation for musculoskeletal-system functional loss 
in 38 C.F.R. § 4.40 (2000) provides as follows: 

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance. It is essential that the examination on 
which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements. The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion. Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled. A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like. 

VA has also promulgated a regulation that sets forth certain 
factors to be considered in evaluating disabilities involving 
the joints.  Under 38 C.F.R. § 4.45 (2000),  

As regards the joints the factors of disability 
reside in reductions 
of their normal excursion of movements in 
different planes. Inquiry will be directed to 
these considerations:

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

(b)  More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, 
etc.).

(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

(d)  Excess fatigability.

(e)  Incoordination, impaired ability 
to execute skilled movements smoothly.

(f)  Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the 
purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered 
major joints; multiple involvements 
of the interphalangeal, metacarpal and 
carpal joints of the upper extremities, 
the interphalangeal, metatarsal and 
tarsal joints of the lower extremities, 
the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, 
are considered groups of minor joints, 
ratable on a parity with major joints.  
The lumbosacral articulation and both 
sacroiliac joints are considered to be 
a group of minor joints, ratable on 
disturbance of lumbar spine functions.

There is no basis for questioning the thoroughness of the 
August 1998 VA examination.  The August 1998 VA examination 
was conducted in accordance with a September 1995 decision by 
the Board that had remanded for readjudication, in pertinent 
part, the left knee disability rating claim.  That September 
1995 remand order predated the Court's decision in DeLuca by 
several days and, therefore, did not have the benefit of the 
Court's exposition on the impact of 38 C.F.R. §§ 4.40 and 
4.45.  Nevertheless, earlier cases from the Court discussed 
the applicability of these regulations, and there is no 
indication that the examination was less than thorough and 
comprehensive in light of the factors to be considered under 
section 4.40 and section 4.45 of title 38 of the Code of 
Federal Regulations.  See Voyles v. Brown, 5 Vet. App. 451, 
453 (1993) (noting that Board had discussed limitation of 
motion but had made no specific findings as to the 
appellant's pain on motion under sections 4.40 and 4.45).  
Indeed, the examining VA physician specifically noted the 
veteran's medical history, which included "a great deal of 
give way" and swelling of the knee, accompanied by 
difficulty in walking, limping after a period of time, 
difficulty negotiating stairs, and the taking of pain killers 
instead of surgery.  On physical examination, the VA 
physician did make specific findings regarding pain on motion 
with respect to two other disabilities under review ("pain 
on extremes" of motion of lumbar spine; pain at specified 
range of motion of left shoulder).  However, noticeably, 
there was no mention of pain on motion of the veteran's left 
knee.  The examining VA physician had noted the veteran's 
complaints of pain on various activities involving the left 
knee and had measured the pain on motion of other joints, but 
there was no indication of any pain on range of motion 
testing of the left knee.  

Thus, having accepted the thoroughness of the August 1998 VA 
examination, the Board turns to a discussion of the various 
factors enunciated in 38 C.F.R. §§ 4.40 and 4.45 and in 
DeLuca.  The functional loss due to pain and weakness on 
motion (as described in section 4.40) was manifested by 
difficulty when walking and negotiating stairs and limping 
after a period of time.  With respect to the factors under 
section 4.45, the veteran's medical history supports findings 
of more motion than normal (giving way) (38 C.F.R. 
§ 4.45(b)), weakened movement and excess fatigability 
(difficulty walking and negotiating stairs, and limping after 
a period of time) (38 C.F.R. § 4.45(c), (d)), and 
interference with standing and weight-bearing (38 C.F.R. 
§ 4.45(f)).  However, these limitations occur after a period 
of time, and the examining VA physician did not note any such 
limitations during the examination.  Moreover, in May 1992, 
on VA examination, the veteran had indicated giving away of 
the left knee when standing for more than 15 minutes or when 
walking more than one block.  He also indicated that he could 
not run or drive because of the pain.  However, on more 
recent examination (in August 1998) there was no indication 
of those types of subjective complaints.  Taking together the 
complaints of pain, the weakness, their frequency, their 
duration, and the circumstances under which they appear, the 
Board also finds that the veteran's left knee disability more 
nearly approximates the characterization of slight impairment 
under 38 C.F.R. § 4.71a, DC 5257 (2000); his knee disability 
does not appear to present symptoms that are "severe" (that 
is, at one extreme of a scale of symptomatology) or that are 
"moderate" (that is, of a degree between "slight" and 
"severe").  Moreover, the symptoms described by the veteran 
and those found on examination or treatment (including the 
references to weakened movement, excess movement, and painful 
motion) do not meet the quantitative criteria under either DC 
5260 or 5261.

3.  Precedential opinion and the Lichtenfels issue

The Board now turns to the final issue presented by the 
parties in the joint motion to remand the Board's November 
1999 decision.  The parties agreed that further consideration 
and discussion was needed regarding the issue of a separate 
rating for arthritis.

VA's Office of General Counsel has issued a precedential 
opinion that discusses multiple ratings for musculoskeletal 
disabilities and the applicability of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  VA OGC Prec. Op. 9-98 (Aug. 14, 1998).  
Indeed, in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), the Court held as follows:

Read together, DC 5003, and [38 C.F.R.] § 4.59 
thus state that painful motion of a major joint or 
groups caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be 
limited motion and entitled to a minimum 10 
percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of 
motion.

In Prec. Op. 9-98, VA's Office of General Counsel stated that 

if a claimant has a disability rating under DC 
5257 for instability of the knee and there is also 
X-ray evidence of arthritis and limitation of 
motion severe enough to warrant a zero-percent 
rating under DC 5260 or DC 5261, a separate rating 
is available under DC 5003 or DC 5010.

VA's General Counsel further concluded as follows:

For a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. 
§ 4.59.

The General Counsel has further explained that "if the 
rating is established under [a diagnostic code contemplating 
limitation of motion], the availability of a separate rating 
under DC 5003/5010 and the applicability of sections 4.40, 
4.45, and 4.59 depend upon the manifestations compensated 
under [the diagnostic code contemplating limitation of 
motion]."  VA Gen. Counsel Prec. Op. 9-98 at  7.  

The veteran's left knee disability is currently evaluated 
under 38 C.F.R. § 4.71a, DC 5257.  DC 5257 involves recurrent 
subluxation or lateral instability, and it therefore does 
not, on its face, appear to involve limitation of motion per 
se.  In the precedential opinion at issue here, the General 
Counsel discussed a hypothetical situation where a claimant's 
disability was evaluated under a diagnostic code that did not 
involve limitation of motion per se.  "Even if the claimant 
technically has full range of motion but the motion is 
inhibited by pain, a compensable rating for arthritis under 
DC 5003 and section 4.59 would be available."  VA Gen. 
Counsel Prec. Op. At  6 (citing Lichtenfels, 1 Vet. App. at 
488.)  

As the passage from Lichtenfels quoted above indicates, the 
Court has deemed painful motion of a major joint or groups 
due to degenerative arthritis established by X-rays to be 
limited motion warranting a minimum 10 percent rating per 
joint.  On several occasions, the veteran has described 
painful motion (such as in December 1991 and on VA 
examination in 1992).  The Board has already considered 
whether the veteran's left knee motion is limited by pain 
under the criteria set forth under DC 5260 or DC 5261, and 
the Board has found that this was not the case.  (This was 
the inquiry required by the DeLuca case and its progeny.)  
But under Lichtenfels, the Court has deemed painful motion 
accompanied by X-ray evidence of arthritis to warrant a 
minimum 10 percent rating.  Accordingly, pursuant to 
Lichtenfels, the Board assigns a 10 percent rating for 
painful motion due to arthritis, as documented by X-rays.


ORDER

A claim for an increased rating for service-connected 
residuals of a left knee injury is granted, and a 10 percent 
rating is assigned for arthritis of the left knee, subject to 
the laws and regulations governing disbursement of benefits.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

